Title: Continental Congress Report on the Memorial of Thomas Wiggins, 18 March 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] March 18, 1783. A memorial of Thomas Wiggins, a Canadian merchant and Indian trader near Detroit during the American Revolution, was read in Congress on February 4, 1783, and referred to a committee consisting of Hamilton, Richard Peters, and Samuel Osgood. Wiggins, whose aid to the American cause had occasioned imprisonment and the seizure of his property by the British, requested relief from Congress that he might “have time to form a new plan of life.” The committee report, appearing on the endorsement of the memorial, requested that the quarter-master general provide employment for the memorialist.